                                                 D: +1 202 974 1508
                                                 lbrannon@cgsh.com


                                               February 18, 2020

VIA CM/ECF
Hon. Sarah L. Cave, U.S.M.J.
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 18A
New York, NY 10007

        Re: In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig., MDL No. 2542;
        Letter Motion to Compel TreeHouse to Schedule Its 30(b)(6) Deposition

Dear Judge Cave:

       I write on behalf of defendant Keurig to request a conference regarding a motion to
compel plaintiff TreeHouse to cooperate in scheduling Keurig’s Rule 30(b)(6) deposition of
TreeHouse. To date, TreeHouse has refused to promptly schedule the deposition for dates on or
before March 19, the close of fact discovery.

        TreeHouse has repeatedly rejected Keurig’s multiple attempts to schedule its 30(b)(6)
deposition and has refused to propose dates, hold a range of dates proposed by Keurig, or even to
meet and confer on scheduling. 1 Instead, TreeHouse takes the position that discussing dates for
the deposition is “premature” until after the 30(b)(6) topics have been negotiated to its
satisfaction, even though Keurig offered to schedule the deposition on the very last days of fact
discovery to allow maximum time for any necessary substantive negotiations. Given the close of
fact discovery on March 19, it is apparent that the Court’s assistance is needed to ensure that the
deposition takes place.

        Keurig served TreeHouse with notice of a deposition under Federal Rule of Civil
Procedure 30(b)(6) on January 22, 2020—approximately two months before the fact discovery
deadline—and has been attempting to schedule the deposition ever since. 2 TreeHouse has
insisted on preparing written responses and objections to Keurig’s notice and stated that it: (1)

1
  This motion is ripe because Keurig requested a scheduling meet and confer on February 12 and February 13, and
on February 17 Keurig once again asked TreeHouse to discuss scheduling. TreeHouse improperly declined each of
these requests as purportedly premature. Ex. A, Emails from L. Duxstad, at 1, 3, 6; cf. Court’s Individual Practice
II.C.1. Keurig also informed TreeHouse on February 13 that Keurig would request a conference with the Court if
TreeHouse refused to schedule the deposition. Ex. A at 5.
2
  Keurig first requested dates for its 30(b)(6) deposition of TreeHouse even earlier, on January 7, 2020, and
estimated a need for three days.
Hon. Sarah L. Cave
February 18, 2020
will not serve those objections until February 21, a month after receiving the topics; (2) will not
meet and confer regarding the topics until sometime after that; and (3) will not provide potential
dates for the deposition until after those negotiations have concluded and “the topics [a]re
understood and agreed upon.” Ex. A, Emails from L. Duxstad (Feb. 14, 2020 and Feb. 4, 2020),
at 4, 11. The Federal Rules do not provide for written objections to a 30(b)(6) notice, nor are
such objections a basis to not appear for a deposition. See Beach Mart, Inc. v. L & L Wings, Inc.,
302 F.R.D. 396, 406-07 (E.D.N.C. 2014) (party’s objections to 30(b)(6) notice were “improper”
and “exhibit exactly the type of technical objection-crafting the Rules seek to deter”). At
Plaintiffs’ demand, Keurig provided written objections to Plaintiffs’ notice of a 30(b)(6)
deposition of Keurig before conferring on the topics or scheduling the deposition. This was a
process Plaintiffs demanded, and it imposed substantial burden on Keurig. Plaintiffs never asked
Keurig to agree to this unprecedented process for its deposition of TreeHouse, nor did Keurig do
so. Cf. Fort Worth Emps. Ret. Fund v. J.P. Morgan Chase & Co., No. 09 Civ. 3701 (JPO) (JCF),
2013 WL 6439069, at *2 (S.D.N.Y. Dec. 9, 2013) (“[I]n the absence of an agreement, a party
cannot decide on its own to ignore the notice.”)

        TreeHouse’s insistence that it will not schedule the deposition until it is satisfied with the
outcome of its preferred and needlessly burdensome process appears to be a tactic to either avoid
appearing for the deposition at all or claim that there is a need for a discovery extension. Despite
Keurig’s repeated requests for a telephonic meet and confer on TreeHouse’s objections, which
would be more efficient and consistent with the Rules and this Court’s Individual Practice II.C.1,
TreeHouse has also refused to engage on the substance of the deposition topics. TreeHouse has
simply reiterated that it will provide written objections on February 21—one month after
receiving the 30(b)(6) notice—and will not meet and confer on the topics or scheduling until
after that date. 3

        Although Keurig disagrees with the process on which TreeHouse insists, Keurig sought
to compromise by proposing that TreeHouse set aside March 16-19 (the final days of fact
discovery) for the deposition, in an effort to allow as much time for TreeHouse’s preferred
process as possible. TreeHouse refused to hold any dates. Ex. A, Email from L. Duxstad (Feb.
12, 2020), at 6. TreeHouse has repeatedly referenced the process the parties followed with
respect to Plaintiffs’ 30(b)(6) deposition of Keurig; however, Keurig provided dates for its
deposition on a rolling basis several weeks in advance of the dates offered (and in most cases,
over a month in advance), and even while topics were still being negotiated. To date, Keurig has
produced a 30(b)(6) witness for over 13 hours and has currently scheduled another three days of
30(b)(6) testimony, while TreeHouse has refused to propose even a single day of its own
deposition. TreeHouse should cooperate to schedule the deposition now, without further delay.
See Local Civ. R. 26.4(a) (“Counsel are expected to cooperate with each other, consistent with
the interests of their clients, in all phases of the discovery process and to be courteous in their
dealings with each other, including in matters relating to scheduling and timing of various
discovery procedures.”); In re Bear Stearns Cos., Inc. Sec., Derivative, & Erisa Litig., 308
F.R.D. 113, 123-24 (S.D.N.Y. 2015) (conduct including refusing to confirm deposition date is
“contrary to Local Civil Rule 26.4(a)”).


3
  Keurig served its objections to Plaintiffs’ 30(b)(6) notice two weeks after Plaintiffs demanded Keurig’s agreement
to that procedure.


                                                         2
Hon. Sarah L. Cave
February 18, 2020
       There is currently one month remaining in fact discovery, which is sufficient time to
negotiate the deposition topics and take the deposition. If TreeHouse is not instructed to
schedule the deposition promptly, however, it will not do so, and this will result in prejudice to
Keurig.

       Keurig respectfully requests that the Court compel TreeHouse to cooperate with Keurig
to promptly schedule its 30(b)(6) deposition for dates prior to the March 19 close of fact
discovery.

                                                             Respectfully submitted,

                                                             /s/ Leah Brannon

                                                             Leah Brannon
cc:    All Counsel of Record (via ECF)




                                                 3
